Citation Nr: 0801951	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-36 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disorder which, 
under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2007); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of 38 C.F.R. § 
4.87, Diagnostic Code 6260, required the assignment of dual 
10 percent ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.

In June 2004, the veteran submitted a claim for service 
connection for tinnitus.  An October 2004 rating decision 
granted service connection for tinnitus and assigned the 
veteran's service-connected tinnitus the maximum schedular 
rating available for tinnitus, effective from June 4, 2004.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a separate schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA) has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). Therefore, further discussion of the VCAA is not 
warranted.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


